Exhibit 10.22
 
EXECUTION VERSION
 
LIMITED WAIVER AND AMENDMENT NO. 3 TO CREDIT AGREEMENT
 
This LIMITED WAIVER AND AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”)
is dated as of November 14, 2011 by and among INTERNATIONAL TEXTILE GROUP, INC.,
a Delaware corporation (“ITG”), the other Borrowers and Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE
Capital”), for itself and as Agent (“Agent”), and the other Lenders signatory
hereto.  Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Credit Agreement (as
hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Amended and Restated Credit Agreement dated as of March 30,
2011 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”); and
 
WHEREAS, the parties to the Credit Agreement have agreed to a limited waiver of,
and an amendment to, the Credit Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1           Limited Waiver.  Agent and the Lenders hereby waive (i) any breach
of Section 1.1(b)(ii) of the Credit Agreement, and any Default or Event of
Default that has occurred as a result thereof, in each case, solely to the
extent arising from Borrowers’ failure from and after the 91st day after the
Second Amendment Effective Date and on or prior to the Third Amendment Effective
Date to immediately prepay outstanding Revolving Loans in an amount sufficient
to eliminate the excess of the then outstanding principal balance of Revolving
Loans over the Maximum Revolving Loan Balance, which excess was caused by the
removal of the WLR/RBS Letter of Credit from the Borrowing Base in accordance
with the terms of the Credit Agreement (prior to giving effect to this
Amendment) and (ii) any breach of Section 5.4(f) of the Credit Agreement, and
any Default or Event of Default that has occurred as a result thereof on or
prior to the effectiveness of this Amendment.
 
2           Amendments to Credit Agreement.
 
2.1           Section 5.4(f) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
“(f) the Investment by ITG in ITG – Phong Phu Limited Company, a joint venture
organized under the laws of Vietnam (“Phong Phu”), in the form of an unsecured
subordinated loan from ITG (either directly or through one of its Subsidiaries)
to Phong Phu (the “Phong Phu JV Loan”); provided that (v) such Investment shall
be made by no later than June 24, 2011, (w) such Investment shall not exceed
$3,500,000, (x) at the time such Investment is made, no Default or Event of
Default shall have occurred and be continuing, (y) such Phong Phu JV Loan shall
be evidenced by a promissory note in form and substance satisfactory to the
Agent and delivered to the Agent in original copy together with instruments of
transfer executed in blank and (z) either (i) such Phong Phu JV Loan shall have
been repaid in full in cash by Phong Phu by no later than May 14, 2012 (which
repayment shall have been evidenced by a certificate of a Responsible Officer of
the Borrower Representative delivered to Agent certifying that such amounts have
been repaid by Phong Phu by no later than such date) or (ii) Agent, for the
benefit of the Lenders, shall have received payment under the WLR/RBS Letter of
Credit in the full amount thereof on or before June 13, 2012 in accordance with
its terms (which amounts shall have been applied by Agent first to prepay
outstanding Swing Loans, and second to prepay outstanding Revolving Loans owing
by the Borrowers without a permanent reduction of the Aggregate Revolving Loan
Commitment); provided that, to the extent the Phong Phu JV Loan shall have been
repaid in full in cash by Phong Phu to ITG on or prior to May 14, 2012, Agent
shall, on behalf of the Lenders, terminate the WLR/RBS Letter of Credit in
accordance with its terms;”
 
2.2           Section 11.1 of the Credit Agreement is hereby amended by
inserting the following new defined terms in proper alphabetical order thereto:
 
““Third Amendment Effective Date” has the meaning assigned to such term in that
certain Limited Waiver and Amendment No. 3 to Credit Agreement dated as of
November 14, 2011 among Borrowers, the other Credit Parties signatory thereto,
Agent and the Lenders signatory thereto.”
 
2.3           Section 11.1 of the Credit Agreement is hereby amended by amending
and restating the following defined terms in their entirety to read as follows:
 
““Borrowing Base” means, as of any date of determination by the Agent, from to
time to time, an amount equal to the sum of:
 
(a) 85% of the US Dollar Equivalent of the book value of Eligible Accounts
(other than Insured Accounts);
 
(b) the lesser of (i) 75% of the US Dollar Equivalent of the book value of
Insured Accounts and (ii) $5,000,000;
 
(c) the least of (i) 65% of the book value (valued at the lower of cost or
market) of Eligible Inventory, (ii) 85% of the book value (valued at the lower
of cost or market) of Eligible Inventory multiplied by the then current NOLV
Factor and (iii) an amount equal to 50% of the Borrowing Base; and
 
(d) (i) prior to the expiration or termination of, or full draw by Agent of
amounts available under, the WLR/RBS Letter of Credit, an amount equal to the
greater of (x) zero and (y) $3,500,000 less the aggregate amount funded to Agent
under the WLR/RBS Letter of Credit and (ii) from and after the expiration or
termination of, or full draw by Agent of amounts available under, the WLR/RBS
Letter of Credit, zero.”
 
 
 
-2-
 

--------------------------------------------------------------------------------

 
 
““WLR/RBS Letter of Credit” means an irrevocable standby letter of credit in
form and substance satisfactory to Agent that (i) is issued by RBS Citizens,
N.A. in an amount equal to $3,675,000, (ii) names GE Capital, in its capacity as
Agent for itself and the Lenders, as the beneficiary thereof and (iii) names WLR
Recovery Fund IV L.P. as the applicant, which letter of credit shall have been
delivered in original copy to Agent on the Second Amendment Effective Date and
which letter of credit shall have been amended (the “WLR/RBS LC Amendment”) on
or prior to the Third Amendment Effective Date in a manner satisfactory to Agent
to (x) extend the expiration date thereof from November 16, 2011 to June 13,
2012 and (y) change the reference to September 14, 2011 therein to May 14,
2012.”
 
3           Representations and Warranties.  In order to induce Agent and the
Lenders to enter into this Amendment, each Borrower and each other Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Amendment), that:
 
(a)           the execution, delivery and performance by each Credit Party of
this Amendment has been duly authorized by all necessary corporate and
partnership action and this Amendment is a legal, valid and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
its terms; and
 
(b)           upon the effectiveness of this Amendment, all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents (other than those which speak expressly only as of an
earlier date) are true and correct in all material respects on and as of the
date of the effectiveness of this Amendment after giving effect to this
Amendment and the transactions contemplated hereby.
 
4           Conditions to Effectiveness.  This Amendment shall be effective on
the date when each of the following conditions has been satisfied (the “Third
Amendment Effective Date”):
 
(a)           This Amendment shall have been duly executed and delivered by each
Borrower, each other Credit Party party hereto, Agent, the Supermajority
Revolving Lenders and the Majority Lenders;
 
(b)           Agent shall have received a duly executed and delivered copy of
the WLR/RBS LC Amendment; and
 
(c)           Agent shall have received, to the extent invoiced, payment of all
out-of-pocket expenses (including the legal fees and expenses of Latham &
Watkins LLP, counsel to Agent).
 
5           Miscellaneous.
 
5.1           Effect; Ratification.
 
(a)           Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Credit Party reaffirms its guaranty of the Obligations and the Liens securing
those guaranties.
 
 
 
-3-
 

--------------------------------------------------------------------------------

 
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein.  Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
(c)           Each Credit Party acknowledges and agrees that the amendments set
forth herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.
 
5.2           Counterparts and Signatures by Fax.  This Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original but all together one and the same instrument.  Any party delivering an
executed counterpart of this Amendment by fax shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.
 
5.3           Severability.  In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
5.4           Loan Document.  This Amendment shall constitute a Loan Document.
 
5.5           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
[Signature Pages Follow]
 
 
 
-4-
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
BORROWERS:
   
 
INTERNATIONAL TEXTILE GROUP, INC.
BURLINGTON INDUSTRIES LLC
CONE JACQUARDS LLC
CONE DENIM LLC
CARLISLE FINISHING LLC
SAFETY COMPONENTS FABRIC
TECHNOLOGIES, INC.
                   
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice President and
Treasurer                     NARRICOT INDUSTRIES LLC             By:
International Textile Group, Inc., its sole member                    
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice President and
Treasurer  

 

 
 
[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------

 




 

 
OTHER CREDIT PARTIES:
   
 
APPAREL FABRICS PROPERTIES, INC.
BURLINGTON INDUSTRIES V, LLC
CONE ADMINISTRATIVE AND SALES LLC
CONE INTERNATIONAL HOLDINGS II, INC.
INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC
BURLINGTON WORLDWIDE INC.
CONE DENIM WHITE OAK LLC
CONE INTERNATIONAL HOLDINGS, INC.
CONE ACQUISITION LLC
WLR CONE MILLS IP, INC.
                   
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice President and
Treasurer                    
VALENTEC WELLS, LLC
   
By: International Textile Group, Inc.,
its sole member
           
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice President and
Treasurer  

 
 
 
[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------

 
 
 

 
AGENT AND LENDERS:
                   
GENERAL ELECTRIC CAPITAL CORPORATION,
as the Agent and a Lender
           
By:
/s/ Donald Cavanagh         Name: Donald Cavanagh         Title: Its Duly
Authorized Signatory          

 
 
 
 
[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------

 
 
 

 
TD BANK, N.A., as a Lender
                 
 
By:
/s/ Jang Kim     Name: Jang Kim     Title:   Vice President          

 
 
 
 
[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as a Lender
         
 
By:
/s/ John Yankauskas     Name: John Yankauskas     Title:   Sr. Vice President  
       

 
 
 
[Signature Page to Amendment No. 3 to Amended and Restated Credit Agreement]
